DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 11/01/2021 containing amendments and remarks to the claims.
The objections to claim 1 for minor informalities are withdrawn due to amendments made to the claims

Terminal Disclaimer
The terminal disclaimer filed on 11/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,246,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission and approval of the terminal disclaimers filed on 11/01/2021 overcomes the double patenting rejection of record. The double patenting rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James McParland on 11/15/2021.

The application has been amended as follows: 
Claim 1
Lines 3-7: “at least 98 wt% C7-C12 n-paraffins, 
Line 9: “less than 0.1  wt% aromatics; and”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-7, filed 11/01/2021, with respect to the rejections of claims 1 and 2 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended claim 1 to recite that the composition comprises at least 20 wt% n-octane and has persuasively argued that the prior art fails to suggest a composition comprising octane, decane, and dodecane as claimed which is blended. Therefore, the rejections of claims 1 and 2 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses or suggests a blended fuel as recited in claim 1. 
The closest prior art of record, Kirk (U.S. Patent No. 3,985,638, cited in the IDS dated 05/11/2021), discloses a blended fuel comprising a jet fuel and a highly paraffinic fuel (e.g. high in C10-C12 normal paraffins), wherein the paraffinic fuel comprises n-decane, n-dodecane and mixtures thereof (col. 1, lines 34-41). The jet fuel is a petroleum based fuel (col. 1, line 58 to col. 2, line 25). Kirk is considered to reasonably teach the addition of both dodecane and decane as a paraffinic fuel and furthermore, it would be prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. Kirk fails to disclose a composition that also comprises at least about 20 wt% n-octane, in addition to the n-decane and n-dodecane. While Kirk discloses that jet fuel may be blended with n-octane in Table II, Kirk fails to disclose or reasonably suggest the combination of the n-paraffins to yield a blend that would be suitable jet fuel. 
Kirk and the additional prior art cited do not teach or render obvious the claimed composition with the claimed contents of n-paraffins and there is no motivation to alter the teachings of the prior art to obtain the instantly claimed composition and blended fuel. As such, claims 1-8 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772